Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
2.	The action is responsive to the communications filed on 8/30/2022. Claims 1-20 are pending in the case. Claims 1, 8, 17-20 are amended. Claims 1, 8 and 17-20 are independent claims. Claims 1-20 are rejected.

Summary of claims

3.	Claims 1-20 are pending, 
	Claims 1, 8 and 17-20 are amended,
	Claims 1, 8 and 17 are independent claims,
Claims 1-20 are rejected.

Response to Arguments
4.	Regarding to 103 rejections, Applicant’s arguments, see Remarks pages 8-11, filed 8/30/2022, have been fully considered but found not persuasive in view of new rejection ground(s).
	Applicant argued the cited references including Kawamata, Suvarna and Sugihara did not teach the newly added features cited in claim 1, read as, “wherein the history of asset performance includes specifying whether loading operations or dumping operations are performed for one or more machine assets inside or outside of the at least one of the zone or the boundary at the work site, and wherein the history of asset performance includes one or more of a mean travel speed, a mean loading and/or dumping cycle time, minimum or maximum cycle times, or minimum or maximum speeds for the one or more machine assets.” Examiner respectfully submits that Kawamata discloses determining whether or not a mining dump truck exists in the mine field area (Kawamata Fig. 7, step 925, [0115]), and Kawamata discloses storing mining dump trucks’ operation data including position and positioning time (Kawamata Fig. 15), Kawamata does not expressly disclose the history of dump trucks performance including whether or not a dump truck exists the area and specific operation data, an analogous art of asset management, Walton (US Publication 20080086321) is cited to disclose the status information including an asset is inside or outside of a geo-fence (Walton [0192]), and the status information can be used to display a visual representation indicating that the asset has been outside of the geofence (Walton [0203]-[0204], [0209]), further, Walton discloses the historical asset operation data including speed, mileage, hours, what vehicle is actually doing or has previously done, whether a vehicle is at a site, on a road, or in the correct area of a site (Walton [0106], [0127], [0130], [0188]). Kawamata and Walton are analogous arts because they are in the same field of endeavor, managing/controlling mining machines with map representation in user interface. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Kawamata using the teachings of Walton to include tracking the operation history information of the asset machines. It would provide Kawamada’s method with the enhanced capability of allowing user to view more data regarding the working machine operation/performance.
	Applicant argued Suvarna is not in the same field of endeavor as Kawamata, and is thus not properly combinable in a section 103 rejection. Examiner respectfully disagrees. Kawamata and Suvarna are analogous arts because they are in the same field of endeavor, managing/controlling devices with map representation in user interface.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yukihiro Kawamata et al (US Publication 20160231750 A1, hereinafter Kawamata), and in view of Sarath Suvarna et al (US Publication 20190061157 A1, hereinafter Suvarna), and Paul Walton (US Publication 20080086321 A1, hereinafter Walton).

As for independent claim 1, Kawamata discloses: A method of managing assets at a work site (Abstract, an operation management system for dump trucks includes a storage device in which map data indicative of a road map for dump trucks are stored, a plurality of dump trucks configured to travel based on the map data) comprising: displaying, on a user interface, a graphical map representation of a work site based upon stored terrain data (Fig. 9, 915, acquire area information of dump trucks in mine; 920, acquire area information of target of master map; [0073], presenting the road shape may be the longitude-latitude system); populating the graphical map representation displayed on the user interface with a posteriori contextual image cues (Fig. 2, show the curve of road; [0079], road shape, mining field area information; Fig. 27, displaying the map on the user interface including travel route 2720,road link 510); updating a performance tracking plan based upon the at least one of a zone or a boundary at the work site (Fig. 7, 935, update master map data; [0139], the vehicle allocation management unit performs allocation planning of the mining dump trucks for efficiently transporting minerals and dirt in the mine); Kawamata discloses an operation management system including displaying a map representation but does not clearly disclose user may define a zone or a boundary, in an analogous art of managing/controlling devices in map representation, Suvarna discloses: receiving user-specified location parameters defining at least one of a zone or a boundary at the work site ([0065], the user can initiate boundary drawing by touching boundary icon, then drawing lines with the user’s finger); updating a performance tracking plan based upon the at least one of a zone or a boundary at the work site ([0078], the map is updated based upon user drew a boundary on the map);
Kawamata and Suvarna are analogous arts because they are in the same field of endeavor, managing/controlling devices with map representation in user interface. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Kawamata using the teachings of Suvarna to include allowing user to define a boundary in map representation. It would provide Kawamada’s method with the enhanced capability of allowing user to manage the working device with more flexibilities and options.
Further, Kawamata disclose determining whether or not a mining dump truck exists in the mine field area (Kawamata Fig. 7, step 925, [0115]), and Kawamata discloses storing mining dump trucks’ operation data including position and positioning time (Kawamata Fig. 15), Kawamata does not expressly disclose the history of dump trucks performance including whether or not a dump truck exists the area and specific operation data, in another analogous art of machine management system, Walton discloses: populating the graphical map representation displayed on the user interface with a posteriori contextual image cues (Figs. 5, 49A-49B, display geo-fence 4950 includes reporting devices representation) … and storing a history of asset performance at the work site based upon the updated performance tracking plan ([0466], historical data in database includes asset operation data; [0471], historical asset information stored at the database includes location information and/or operation information about the asset), wherein the history of asset performance includes specifying whether loading operations or dumping operations are performed for one or more machine assets inside or outside of the at least one of the zone or the boundary at the work site ([0192], the status information including an asset is inside or outside of a geo-fence; [0203]-[0204], [0209], the status information can be used to display a visual representation indicating that the asset has been outside of the geofence), and wherein the history of asset performance includes one or more of a mean travel speed, a mean loading and/or dumping cycle time, minimum or maximum cycle times, or minimum or maximum speeds for the one or more machine assets ([0106], [0127], [0130], [0188], the historical asset operation data including speed, mileage, hours, what vehicle is actually doing or has previously done, whether a vehicle is at a site, on a road, or in the correct area of a site; [0422], cycle time).
Kawamata and Walton are analogous arts because they are in the same field of endeavor, managing/controlling mining machines with map representation in user interface. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Kawamata using the teachings of Walton to include storing operation history information of the mining machines such as whether the asset is inside/outside the area, and specific operation data. It would provide Kawamada’s method with the enhanced capability of allowing user to view more data regarding the working machine operation/performance.

As for claim 2, Kawamata-Suvarna-Walton discloses: uploading at least one of asset activity data, terrain data, boundary data, or site condition data, and the a posteriori contextual image cues are based upon at least one of the uploaded asset activity data, uploaded terrain data, uploaded boundary data, or uploaded site condition data (Suvarna: [0030] process data uploaded from the device; [0063], generate a coverage map showing the explored area and upload it to a remote serve, the server will then download the map to a user application on a user device).
As for claim 3, Kawamata-Suvarna-Walton discloses: the uploaded terrain data is indicative, relative to the stored terrain data, of a changed terrain condition (Kawamata: Fig. 9, 915, acquire area information of dump trucks in mine; 920, acquire area information of target of master map; [0073], presenting the road shape may be the longitude-latitude system; Suvarna: [0065], the user can initiate boundary drawing by touching boundary icon, then drawing lines with the user’s finger).As for claim 4, Kawamata-Suvarna-Walton discloses: the site condition data includes a geolocation tag (Kawamata: Fig. 10 and [0074], road link ID of each road line, and mining field area information indicative of a mining field area to which the road link indicated by the road link ID belongs; Fig. 30, travel route ID).As for claim 5, Kawamata-Suvarna-Walton discloses: the asset activity data includes at least one of location data or material handling data for each of a plurality of assets at the work site (Kawamata: Fig. 9, 915, acquire area information of dump trucks in mine; 920, acquire area information of target of master map; [0073], presenting the road shape may be the longitude-latitude system).As for claim 6, Kawamata-Suvarna-Walton discloses: displaying, on the user interface, a graphical representation of the user-specified location parameters (Suvarna: [0065], the user can initiate boundary drawing by touching boundary icon, then drawing lines with the user’s finger).As for claim 7, Kawamata-Suvarna-Walton discloses:  the displaying of the graphical representation of the user-specified location parameters includes displaying a user-drawn boundary inputted by way of the user interface (Suvarna: [0065], the user can initiate boundary drawing by touching boundary icon, then drawing lines with the user’s finger).As per Claim 8, it recites features that are substantially same as those features claimed by Claim 1, thus the rationales for rejecting Claim 1 are incorporated herein.
As per Claim 9, it recites features that are substantially same as those features claimed by Claim 2, thus the rationales for rejecting Claim 2 are incorporated herein.
As per Claim 10, it recites features that are substantially same as those features claimed by Claim 6, thus the rationales for rejecting Claim 6 are incorporated herein.

As for claim 11, Kawamata-Suvarna-Walton discloses: the graphical representation of the user-specified location parameters includes a user-drawn boundary, and the at least one computer is further structured to update the performance tracking plan based upon the user-drawn boundary (Suvarna: [0065], the user can initiate boundary drawing by touching boundary icon, then drawing lines with the user’s finger; [0078], the map is updated based upon user drew a boundary on the map).
As for claim 12, Kawamata-Suvarna-Walton discloses: the user-drawn boundary is a user-drawn boundary of a geolocation zone (Suvarna: [0065], the user can initiate boundary drawing by touching boundary icon, then drawing lines with the user’s finger).As for claim 13, Kawamata-Suvarna-Walton discloses: the at least one computer is further structured to track asset performance based upon entry or exit of assets from the geolocation zone (Kawamata: Fig. 7, 925, does mining dump truck exist in area of target of master map), and to store the history of asset performance based upon the tracked asset performance (Walton: [0466], historical data in database includes asset operation data; [0471], historical asset information stored at the database includes location information and/or operation information about the asset).As for claim 14, Kawamata-Suvarna-Walton discloses: the at least one computer is structured to populate the graphical map representation with a posteriori contextual image cues based on the asset activity data (Kawamata: Fig. 27, displaying the map on the user interface including travel route 2720, road link 510).As for claim 15, Kawamata-Suvarna-Walton discloses: the asset activity data includes location data and material handling data for each of a plurality of assets at the work site (Kawamata: Fig. 9, 915, acquire area information of dump trucks in mine; 920, acquire area information of target of master map; [0073], presenting the road shape may be the longitude-latitude system).As for claim 16, Kawamata-Suvarna-Walton discloses: the material handling data includes at least one of a count of loading operations or a count of dumping operations for each of the plurality of assets at the work site (Walton: [0421], asset operation information such as: speed, heading, event data (e.g., loading, unloading)).As per Claim 17, it recites features that are substantially same as those features claimed by Claim 1, thus the rationales for rejecting Claim 1 are incorporated herein. Kawamata-Suvama-Walton further discloses: populating the graphical map representation displayed on the user interface with contextual image cues, wherein the contextual image cues include at least one of an asset activity cue, a terrain cue, a boundary cue, or a site condition cue (Kawamata: Fig. 2, show the curve of road; [0079], road shape, mining field area information; Fig. 27, displaying the map on the user interface including travel route 2720,road link 510; Walton: Figs. 5, 49A-49B, display geo-fence 4950 includes reporting devices representation)
As for claim 18, Kawamata-Suvarna-Walton discloses: the plurality of machine assets includes a loader machine and a haul truck (Walton: [0415], loaders, haul trucks).As for claim 19, Kawamata-Suvarna-Walton discloses: the contextual image cues include at least one of an asset activity cue, a terrain cue, a boundary cue, or a site condition cue (Kawamata: Fig. 2, show the curve of road; [0079], road shape, mining field area information; Fig. 27, displaying the map on the user interface including travel route 2720,road link 510; Walton: Figs. 5, 49A-49B, display geo-fence 4950 includes reporting devices representation).As per Claim 20, it recites features that are substantially same as those features claimed by Claim 16, thus the rationales for rejecting Claim 16 are incorporated herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUA LU/
Examiner, Art Unit 2171